QUARTERLY REPORT December 31, 2008 FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund January 21, 2009 Dear Fellow Shareholders: In our quarterly letter penned to you last January, we stated, “We believe it is highly likely that when the postmortem on the 2008 economy is written, it will detail a very difficult economic environment.”Candidly, even we didn’t foresee the level of difficulty, nor the extent of the economic melees that ensued in the last six months of calendar 2008.To his credit, Scott and his team positioned the portfolio accordingly, in a very defensive position, which he details in his letter to you – and significantly mitigated losses, compared to the indices and what most other investors endured in 2008.Calendar 2009 will undoubtedly be one of the most difficult economic environments investors have faced for some time.When, in management’s opinion, the markets discount the magnitude of the economic problems, the portfolio mix will be adjusted accordingly. While this has been a difficult environment for all investors, your portfolio management team has done an excellent job of managing this portfolio, as reflected in the 5-Star rating by Morningstar, which the Fund has enjoyed for the 3-, 5- and 10-year periods, placing it among the best funds in Morningstar’s Large Cap Growth category as of 12/31/08. As always, we thank our fellow shareholders for your ongoing support of, and confidence in, the FMI Provident Trust Strategy Fund. Sincerely, Ted D.
